DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response (amendments/arguments) filed with the RCE is acknowledged.  The examiner remains open to interview to advance prosecution on the merits.
Opening Remarks on Elected Peptide SEQ ID NO: 9 – Previously Noted
	The elected peptide species of SEQ ID NO: 9 (cell penetrating peptide (CPP) VGFPVAAVGFPV bound to secretion modifying region (SMR) peptide GRKKRRQRRRPPQ) was not found to be reasonably/expressly taught by the prior art of record, under an anticipation analysis.  Other than similar but distinct peptides expressly taught within applicant’s current or related applications, none of the prior art of record was found to reach 70% identity or closer.  Representative of the closest prior art of record found was that of Cowan et al. (U.S. Patent Publication No. 20120289454), bearing the following peptide on specification page 21 (Targeting HIV Tar RNA), which has 67% identity to the elected peptide SEQ ID NO: 9:
Query Match             67.4%;  Score 89;  DB 19;  Length 39;  Best Local Similarity   70.8%;    Matches   17;  Conservative    1;  Mismatches    6;  Indels    0;  Gaps    0;Qy          2 GFPVAAVGFPVGRKKRRQRRRPPQ 25              ||   |:|   |||||||||||||Db          4 GFTTKALGISYGRKKRRQRRRPPQ 27

However, see below regarding the obviousness analysis and obviousness double 
patenting rejection.  
Priority
	It is noted that priority for the peptides claimed/described in the specification only finds support within that filed at the actual filing date, not in earlier filing documents (including not in the direct provisional to which it relies to nor the CIP prior to), absent evidence to the contrary.

Election/Restrictions – Maintained, Modified After Amendment
Applicant's election with traverse of Group I, claims 1-9, as drawn to species peptide SEQ ID NO: 9, in the reply filed on 2/28/20 is acknowledged.  The traversal is on the ground(s) that there is no serious/undue search burden to search other groups and/or species.  This is not found persuasive for the reasons of record that a search of the other groups as well as each distinct peptide is not coextensive (e.g. for each peptide 8 separate ABSS databases must be searched and reviewed).
[Note:  Notwithstanding the above, and if the rejections of elected peptide species SEQ ID NO: 9 are overcome, the examiner may be open to rejoining certain peptides species for search and examination on the merits.  Namely, peptide SEQ ID NOS: 8 and 10-11 were found to have overlap with elected peptide species SEQ ID NO: 9 as falling within a similar Markush group with single structural similarity (and separately peptide SEQ ID NOS: 1-7 contained overlap collectively).  Therefore, the examiner was willing to extend the search to peptide SEQ ID NOS: 8 and 10-11 (but not 1-7).]
Claims 3-6, after amendment,read on the elected species and have been examined thereto.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103 – Obviousness, Maintained
Claims 3-5, as drawn to the elected peptide SEQ ID NO: 9, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond et al. (U.S. Patent Publication No. .
Bond* expressly teach the antimicrobial peptide comprising the amino acid sequence of VGFPVAAVGFPV (SEQ ID NO: 3) (see claim 6 (typo, reads SEQ ID NO: “2” instead of “3”) claim 21, para 18), corresponding to instant SMR peptide elected species SEQ ID NO: 9.   Bond also teach (e.g. claim 20) a pharmaceutical composition for treating microbial infection, comprising: (1) an antimicrobial peptide comprising a first antimicrobial domain comprising at least one VGFPV motif, and a cell penetrating peptide (CPP) domain. 
Bond does not expressly teach where the CPP is GRKKRRQRRRPPQ, the leading CPP sequence attached to instant peptide SEQ ID NO: 9’s SMR peptide sequence of VGFPVAAVGFPV.
Bames, merely by example, teach that GRKKRRQRRRPPQ is a CPP (claim 4, peptide SEQ ID NO: 10).
Thus, it would have been merely a matter of routine optimization by simple selection to attach the CPP GRKKRRQRRRPPQ to the antimicrobial/SMR peptide of Bond VGFPVAAVGFPV and arrive at instant elected peptide SEQ ID NO: 9.
Regarding claims 5-9, while Bond may not expressly teach these claimed applications of the antimicrobial peptides per se (which the examiner notes are well known, art-recognized uses, falling within Official Notice MPEP 2144.03), He fills this gap by teaching that antimicrobial peptide compositions are coated on items, including composites and dental preparations such as mouthwash (claim 58):
“58. A health care product comprising an antimicrobial peptide according to any of claims 1, 31, or 42, wherein said antimicrobial peptide is contained in a product selected from the group consisting of toothpaste, mouthwash, a tooth whitening strip or solution, a contact lens storage, wetting, or cleaning solution, dental floss, 

Therefore, the presently elected and claimed invention is found prima facie obvious over the combination of references applied.
[*Note:  See priority discussion at outset.  Express priority is not present for instant elected peptide SEQ ID NO: 9 until the actual filing date (including not in the direct provisional to which it relies to nor the CIP prior to).]
Response to Amendments/Arguments
	Applicant’s amendments (amendment of preamble of claim 5, cancellation of claim 6) and arguments filed with the RCE have been fully considered but are not found persuasive.  Secondary reference He leaves open the option for coating e.g. a plastic item that can serve as a prosthetic (e.g. tooth, wound dressing, etc. as disclosed in He).  Nothing would prevent the coating of the latter that may serve as a temporary or permanent prosthetic under the broadest reasonable interpretation thereof (e.g. a tooth, or a wound dressing left in place for lost tissue, thereby replacing said tissue as a prosthetic thereof, under the broadest reasonably interpretation thereof).  The remainder of the response mirrors that previously set forth and maintained here:  The claims remain examined on the merits as drawn to the elected invention of elected peptide SEQ ID NO: 9 (a product is a product, notwithstanding that here such is directed to where the elected product is applied to any item falling under the broadest reasonable interpretation of a medical device, medical instrument, medical implement, prosthetic and implantable device).  As of record, Bond teach antimicrobial compositions comprising antimicrobial/SMR peptide of the elected peptide SEQ ID NO: 9 - VGFPVAAVGFPV bound to a CPP, but not the CPP of elected peptide SEQ ID NO: 9 - GRKKRRQRRRPPQ.  [Though not elected, Bond’s open “comprising” language equally allows the addition of other antimicrobial peptides as desired (e.g. instant claim 4)].  prima facie obvious to substitute the latter into the former, absent evidence to the contrary of e.g. some teaching away within the art or showing of secondary considerations of unexpected results, which have not been made of record.  Further, nothing would prevent the use of this elected antimicrobial product being applied to any other product for which antimicrobial properties might be desired.  While it is old law that “a product is a product”, secondary reference He was applied simply to evidence that this antimicrobial compositions such as that taught in Bond in view of Bames (comprising the elected peptide SEQ ID NO: 9) are known to be applied to e.g. medical devices as presently claimed, such as dental floss, wound dressings, etc. which also may comprise e.g. plastic if desired (now amended instant claim 5).  Regarding applicant’s arguments as to dependent claim 5 that it would not have been prima facie obvious to apply such to medical device as claimed, while a product is a product, He is maintained as addressing that it is well known in the art to apply antimicrobial compositions to e.g. medical devices.  Thus, while applicant’s arguments have not traversed this line of reasoning with any evidence found persuasive to overcome the prima facie case of obviousness and as such the rejection is deemed proper for the reasons for record.  

Double Patenting – Maintained, No Arguments, Request for Abeyance
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16226283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is drawn to the peptide of SEQ ID NO: 39 corresponding to instant elected peptide SEQ ID NO: 9 (note: as claimed in claim 4 in ‘283, peptide SEQ ID NO: 39 is missing the leading CPP sequence domain as claimed, but which was found present in the sequence listing as filed making up the same instant elected peptide SEQ ID NO: 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).